                                                                                              7/8/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  D.O.A.,

                       Plaintiff,
                                                                             21-cv-4229 (AJN)
                –v–
                                                                                  ORDER
  Decker,

                       Defendants.



ALISON J. NATHAN, District Judge:

       The oral argument scheduled for July 19, 2021 at 11:00 A.M. is adjourned to July 21,

2021 at 11:30 A.M. and will occur in-person in Courtroom 906 of the Thurgood Marshall United

States Courthouse, 40 Centre Street, New York, New York.




       SO ORDERED.

 Dated: July 8, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                              1
